DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2022, 5/04/2022 and 5/04/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, and 12-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerry (3825700).
Regarding claim 1, Jerry discloses (Fig 1, 2 eyeglass hearing aid 10) a frame (11) for spectacles (Fig 1 shows a pair of spectacles), the frame (11) comprising: a front portion having two symmetric openings (Fig 2), each configured to hold a lens (10, Col 3, line 15-18); a first temple arm (see annotated Fig 2 that displays one temple arm between stub 12 and section 32) having a proximal end that is coupled to a first end of the front portion by a first hinge (see at 13, Fig 2), and having a distal end comprising a first temple tip (Fig 1, Fig 2, Col 3, lines 15-19); and a second temple arm (Fig 1, right temple arm), wherein the second temple arm includes: a first portion (Fig 2 , 12, 31) that extends between a proximal end that is coupled to an opposing second end of the front portion by a second hinge (Fig 1, Fig 2, 13), and a distal end (Fig 1, Fig 2, see end of 31 with regards to 33), and a second portion (32) that extends between a proximal end that is coupled to the distal end of the first portion (Fig 1, Fig 2, 33), and a distal end comprising a second temple tip (Fig 1, Fig 4, see the free end of 32), wherein the second portion of the second temple arm is freely rotatable (Fig 2 shows 32 is rotatable), relative to the first portion of the second temple arm (Fig 2 shows 32 is rotatable), about a spin axis that is substantially parallel to a length of the second temple arm at an interface between the distal end of the first portion and the proximal end of the second portion (Fig 8, see joint between 31/32, Col 5, lines 36-42).


    PNG
    media_image1.png
    525
    320
    media_image1.png
    Greyscale

	Regarding claim 3, Jerry discloses wherein the spin axis is substantially perpendicular to a hinge axis of the second hinge at any pivot position of the second temple arm about the second hinge (Fig 2, Fig 8, disclosing ball joint at end  of straight bar).
	Regarding claim 4, Jerry discloses wherein the first portion of the second temple arm is pivotable about the second hinge, and fixed with respect to the spin axis (Fig 2, Col 5, line 36-42).
	Regarding claim 5, Jerry discloses further comprising a ball and socket joint that spans the interface between the distal end of the first portion and the proximal end of the second portion and allows the second temple arm to freely rotate, relative to the first portion of the second temple arm, about the spin axis (, Fig 8, Col 5, line 36-42, ball 242/socket 243).
	Regarding claim 8, Jerry discloses wherein the interface is separated from the second hinge by a length of the first portion of the second temple arm (Fig 2, interface/hinge at opposite ends of first portion 12/31). 
Regarding claim 12, Jerry discloses a pair of spectacles (Fig 1, 2 eyeglass hearing aid), comprising: first and second lenses (10, Fig 2, Col 3, line 15-18); and a frame (11), comprising: a front portion having a first opening in which the first lens (Col 3, line 16-17) is disposed and a second opening in which the second lens(Col 3, line 16-17) is disposed (Fig 1, Fig 2, Col 3, line 15-18); a first temple arm (see annotated Fig 2 that displays one temple arm between stub 12 and section 32) having a proximal end that is coupled to a first end of the front portion by a first hinge (see at 13, Fig 2), and having a distal end comprising a first temple tip (Fig 1, Fig 2, Col 3, lines 15-19); and a second temple arm (Fig 1, right temple arm), wherein the second temple arm includes: a first portion (Fig 2 , 12, 31) that extends between a proximal end that is coupled to an opposing second end of the front portion by a second hinge (Fig 1, Fig 2, 13), and a distal end (Fig 1, Fig 2, see end of 31 with regards to 33), and a second portion (32) that extends between a proximal end that is coupled to the distal end of the first portion (Fig 1, Fig 2, 33), and a distal end comprising a second temple tip (Fig 1, Fig 4, see the free end of 32), wherein the second portion of the second temple arm is freely rotatable (Fig 2 shows 32 is rotatable), relative to the first portion of the second temple arm (Fig 2 shows 32 is rotatable), about a spin axis that is substantially parallel to a length of the second temple arm at an interface between the distal end of the first portion and the proximal end of the second portion (Fig 8, see joint between 31/32, Col 5, lines 36-42).

    PNG
    media_image1.png
    525
    320
    media_image1.png
    Greyscale

	Regarding claim 13, Jerry discloses wherein the second portion of the second temple arm is freely rotatable, relative to the first portion of the second temple arm, about the spin axis in a first angular direction (Fig 2 shows 32 is rotatable), and freely rotatable, relative to the first portion of the second temple arm (Fig 2 shows 32 is rotatable), about the spin axis in a second angular direction that is opposite to the first angular direction (Fig 2, disclosing ball joint at end of straight bar).
	Regarding claim 14, Jerry discloses wherein the second portion of the second temple arm is freely rotatable, relative to the first portion of the second temple arm, about the spin axis for more than three hundred sixty degrees in the first angular direction and the second angular direction (Fig 2, disclosing ball joint at end of straight bar).
	Regarding claim 15, Jerry discloses wherein the second portion of the second temple arm is configured, in an absence of external forces, to remain at rest at any angular position, relative to the first portion, about the spin axis (Col 5, line 57-59 describes remain set in a selected position).
	Regarding claim 16, Jerry discloses wherein the interface comprises a frictional interface that causes the second portion of the second temple arm, in the absence of external forces, to remain at rest at any angular position, relative to the first portion, about the spin axis (Col 5, line 50-59 describes provide a substantial friction fit; rotated with respect to ball; remain set in selected position).
	Regarding claim 17, Jerry discloses further comprising a spin joint (ball socket joint), embedded within the second temple arm, wherein the spin joint (ball socket joint): allows the second portion of the second temple arm to rotate without interruption, relative to the first portion of the second temple arm (Fig 2 shows 32 is rotatable), about the spin axis, and includes a frictional interface that causes the second portion of the second temple arm, in the absence of external forces, to remain at rest at any angular position, relative to the first portion, about the spin axis (Fig 8, Col 5, lines 36-54).
	Regarding claim 18, Jerry discloses further comprising a latch (latch 240/242) on the second temple arm, the latch operable to fix the second portion of the second temple arm, relative to the first portion, about the spin axis (Fig 8, Col 8, lines 50-64, insertable and removable from holder 254 by heating).
	Regarding claim 19, Jerry discloses wherein the first temple arm comprises a distal portion that is rotatable, about an additional spin axis, relative to a proximal portion of the first temple arm (Fig 2, see second temple arm, Col 3, lines 15-57).
	Regarding claim 20, Jerry discloses a frame for spectacles (Fig 1 shows a pair of spectacles), the frame (11) comprising: a front portion configured to house lenses for the spectacles (Fig 1, Fig 2, Col 3, lines 15-18); a pair of temple arms (Fig 1, Fig 2, temple arms, see annotated Fig 2), each coupled to a respective end of the front portion and pivotable relative to the front portion about a respective hinge access (Fig 2, Col 3, line 15-19), wherein at least one of the temple arms includes a spin joint (Fig 8, Col 5, lines 36-42, see joint between 31 and 32) that allows a distal portion of that temple arm (Fig 2, 32) to rotate freely, relative to a proximal portion of that temple arm (Fig 2, see 12 and 31), the front portion, and the other of the temple arms (Fig 2, Col 5, lines 36-54).

    PNG
    media_image2.png
    770
    795
    media_image2.png
    Greyscale

	Regarding claim 21, Jerry discloses wherein the spin joint allows the distal portion of the at least one of the temple arms to rotate freely, relative to the proximal portion, about a spin axis that is substantially parallel to a length of the at least one of the temple arms at an interface between the proximal portion and the distal portion of that temple arm (Fig 8, Col 5, lines 36-42, see joint between 31 and 32 disclosing ball joint at end of straight bar). 
	Regarding claim 22, Jerry discloses wherein the spin joint comprises a ball and socket joint embedded within the at least one of the temple arms and spanning the interface (Fig 8, Col 5, lines 36-42, see joint between 31 and 32).
	Regarding claim 23, Jerry discloses wherein the ball and socket joint comprises: a socket portion (Fig 8, socket 243) embedded within the proximal portion; and a ball portion (Fig 8, ball 242), positioned within the socket portion, and attached to a shaft (Fig 8, 240) that is fixed to the distal portion and extends across the interface between the proximal portion and the distal portion (Col 5, line 36-63, 240 is secured in any suitable manner in a tubular opening 241).
	Regarding claim 24, Jerry discloses wherein the ball portion is configured to rotate, about the spin axis, with respect to the socket portion, and to engage with the socket portion to prevent the distal portion of the at least one of the temple arms from moving away from the proximal portion along the spin axis  (Col 5, line 50-59 describes provide a substantial friction fit; rotated with respect to ball; remain set in selected position).
	Regarding claim 25, Jerry discloses wherein opposing surfaces of the proximal and distal portions (Fig 8, distal/proximal surfaces of 31/32) of the at least one of the temple arms prevent the distal portion of the at least one of the temple arms from rotating relative to the proximal portion, other than about the spin axis (Fig 2, Col 4, line 8-12, limited degree as determined by spacing of the facing surfaces 43 of the casing 32 and 44 of the casing 31).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jerry (3825700) in view of George (6193368).
Regarding claim 9, Jerry discloses the invention as described in claim 8 but does not teach wherein the interface is nearer the second hinge than the second temple tip. However in a similar endeavor, George teaches wherein the interface is nearer the second hinge than the second temple tip (Col 6, line 34-46). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Jerry with the temple tips of George for the purpose of allowing an enhanced fine of a spectacle for a user (George, Col 6, line 31-32).  
Regarding claim 10, Jerry in view of George discloses the invention as described in claim 9 and George further describes wherein the interface (Col 5, line 41-45) is nearer the second hinge than a curve between the interface and the second temple tip (Col 6, line 34-36, the proximal joint is demonstrated as closest to the lens). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Jerry with the temple tips of George for the purpose of allowing an enhanced fit of a spectacle for a user (George, Col 6, line 31-32).  
Regarding claim 11, Jerry in view of George discloses the invention as described in claim 10 and George further describes wherein the interface is located at a distance from the proximal end of the first portion that is between twenty percent and twenty five percent of a total length of the second temple arm (Col 5, line 41-45, The disclosed range is a different number section, more or less and within the claimed range). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Jerry with the temple tips of George for the purpose of allowing an enhanced fit of a spectacle for a user (George, Col 6, line 31-32).  
Allowable Subject Matter
Claims 2, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, with respect to dependent claim 2, the prior art of Jerry taken either singly or in combination with any other prior art fails to suggest such a frame for spectacles including the specific arrangement: wherein the first temple arm is a monolithic temple arm that extends continuously from the first hinge to the first temple tip.
Specifically, with respect to dependent claim 6, the prior art of Jerry taken either singly or in combination with any other prior art fails to suggest such a frame for spectacles including the specific arrangement: wherein the first portion has: a first thickness at a first position near the second hinge, and a second thickness, larger than the first thickness, near the interface between the first portion and the second portion.
Specifically, with respect to dependent claim 7, the prior art of Jerry taken either singly or in combination with any other prior art fails to suggest such a frame for spectacles including the specific arrangement: wherein the second portion has a first thickness at a first position near the second temple tip and a second thickness, larger than the first thickness, near the interface between the first portion and the second portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuhnlein (20180361636), Johnson (20180095294), Alcini (20160054585), Esmaeili (20150168741), Vossoughi (20140168599), and Kirschner (5652635) are adjustable optical devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872